DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract has only 38 words.  Correction is required.  See MPEP § 608.01(b).

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12 and 17-18, drawn to the method, of Figure 3 of the Applicant’s specification, for decoding Reed-Muller (RM) encoded data, the method comprising the following limitations:: A) for each received word of RM encoded data, projecting the received word onto each of a plurality of cosets of different subspaces to form thereby a respective plurality of projected words (Step 320 in Figure 3 of the Applicant’s specification); B) recursively decoding each of the respective plurality of projected words to form a respective plurality of decoded projected words (Step 330 of the Applicant’s specification); and C) aggregating each of the respective decoded projected words to obtain thereby a decoding of the corresponding received word of RM encoded data (Step 340 of the Applicant’s specification).
Group II, claim(s) 13-16, drawn to the method of list decoding encoded data by any error-correcting codes of Figure 4 in the That specification, comprising the following limitations: D) identifying a plurality (t) of most noisy bits in the received word for a choice of t; identifying each of a plurality of possible cases of the t most noisy bits (Step 420 of Figure 4 in the Applicant’s specification); E) for each identified case, obtaining a decoding result from a unique decoding algorithm to provide thereby a list of 2' codewords (Step 430 of Figure 4 in the Applicant’s specification); and F) performing a maximal likelihood decoding among each of the list of 2' codewords to provide thereby the final decoding result (Step 440 in Figure 4 of the Applicant’s specification).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because the groups do not share the same or corresponding technical feature.

During a telephone conversation with Eamon Wall on 2/9/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12 and 17-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 17-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical algorithm for decoding a Reed-Muller without significantly more. The claim(s) recite(s) A method for decoding Reed-Muller (RM) encoded data, the method being implemented via code stored on a non-transient medium in a receiver and comprising: A) for each received word of RM encoded data, projecting the received word onto each of a plurality of cosets of different subspaces to form thereby a respective plurality of projected words (Equation  2 in the Applicant’s specification teaches that a projection is a mathematical formula); recursively decoding each of the respective plurality of projected words to form a respective plurality of decoded projected words (See mathematical recursive formula in lines 2-4 of Algorithm 1 on page 8 of the Applicant’s specification); and aggregating each of the respective decoded projected words to obtain thereby a decoding of the corresponding received word of RM encoded data (See mathematical aggregation formula in line 5 of Algorithm 1 on page 8 of the Applicant’s specification).. This judicial exception is not integrated into a practical application because “a non-transient medium in a receiver” is insufficient to the raise the level to a practical application since a sole purpose of the non-transient medium is for the storage of executable instructions for the abstract algorithm. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any structural elements whereby the specification teaches that the abstract algorithm affects an improvement in the operation of such structural elements.

Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer program product” does not fall into one of the statutory categories of invention.

Cited Prior Arts
US 20090141690 A1is directed to the use of Reed-Muller codes in a communication system; and, is a good teaching reference.
Fourquet et al.(Rafaël Fourquet and Cédric Tavernier; An improved list decoding algorithm for the second order Reed–Muller codes and its applications, Published online: 19 March 2008, Springer Science+Business Media, LLC 2008) is directed to a less decoding algorithm for Reed-Muller codes; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112